In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated May 28, 2003, which denied their motion to extend the time to file a note of issue.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ second motion to extend the time to file a note of issue, given the delay of more than 2k years in conducting any further discovery and in properly filing a note of issue, an inadequate excuse for the delay, and prejudice to the defendants (see Dhaliwal v Long Boat Taxi, 305 AD2d 449 [2003]; Carota v Massapequa Union Free School Dist., 272 AD2d 428 [2000]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.